DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/389,413, application filed on 07/30/2021.  
3.	Claims 1-10 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1, 3, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Patent No. 10,571,799).

7.          With respect to independent claims 1, 9 and 10, Li teaches:
(see Title: hessian-free lithography optimization), for optimizing a mask to be optimized (see optimization of mask pattern, Abstract), comprising the following steps:
inputting a design layout of a mask to be optimized (see design layout pattern to be optimized);
positioning error monitoring points on the design layout of the mask to be optimized; (see mask error enhancement factor, see edge placement error, see compensating errors caused by optical, chemical, and physical effects, Col 10, lines 5-15, 20-36)
obtaining an optimization variable x of the mask to be optimized (see optimization variable, Col 3, lines 15-45),
forming an objective function cost on the optimization variable x (Col 20, lines 30-40); and
optimizing the objective function cost by a Hessian-Free-based conjugate gradient method (see conjugate gradient methods, for optimization of variables, Col 6, lines 1-35), 
to obtain an optimization result of the mask to be optimized (for optimization of mask using hessian-free optimization, Col 6, lines 1-40).

8.          With respect to claim 3, Li teaches:
 	wherein the mask to be optimized comprises at least one main pattern (see design pattern for optimization, Abstract); 
(see improvement for optimization of the following: see mask error enhancement factor, see edge placement error, see compensating errors caused by optical, chemical, and physical effects, Col 10, lines 5-15, 20-36).

Allowable Subject Matter
9.	Claims 2, and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	With respect to claim 2, the prior art of record fails to teach the particular combination of limitations as recited in claim 2 (see claim 2).
11.	With respect to claim 4, and claims 5-8 which depend therefrom, the prior art of record fails to teach the particular combination of limitations as recited in claim 4 (see claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851